Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to applicant’s reply filed on November 10, 2020, under which claims 1-19 and 21 are pending and under consideration. 

Response to Arguments
Applicant’s amendments have overcome the previous § 112(b) rejections. Therefore, the previous § 112(b) rejections have been withdrawn. However, a new ground of rejection under § 112(b), necessitated by applicant’s amendments, has been set forth below.
Applicant’s arguments with respect to the rejection of claims 1, 7-8, 10-11, and 16 have been considered but are moot under the new ground of rejection. 
Applicant argued that Schwan does not teach the features pertaining to the details of the supply chain (e.g., “where each node in the supply chain network represents a respective supplier that supplies a respective part used in producing a product and locations of the nodes in the supply chain network reflect which parts supplied by the suppliers are used by the suppliers to supply other parts”). However, these limitations are accounted for by the Scott reference newly applied to independent claims 1, 11, and 18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the limitation “transmitting the decision to the requesting node” is recited twice, once at the beginning of the list of operations performed by the process, and then again at the end of the list of operations. The first instance of the limitation is indefinite because “the decision” and “the requesting node” lack antecedent basis, and it is unclear whether it is intended to be a limitation of the claim. For purposes of examination, the first instance of this phrase is ignored, because it appears to be a typographical error because on a comparison with the claim language of the other independent claims.
Claim 19, dependent on claim 18, is also rejected because it inherits the deficiencies of its parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 7-8, 10-11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niknam et al., “Towards a decision support system for engineering change management,” International design conference – Design 2014, Dubrovnik, Croatia, May 19-22, 2014 (“Niknam”), in view of Scott et al. (US 2002/0052862 A1) (“Scott”), Nawal et al. (US 2016/0342914 A1) (“Nawal”), and Schwan et al. (US 2005/0022156 A1) (“Schwan”).
As to claim 1, Niknam teaches a computer-implemented method comprising:
receiving training data that includes private information for a node in a supply chain network that is private from other nodes and information regarding previous decisions related to product change requests for a product [As shown in FIG. 4, upper right boxes, after a decision for an engineering change (product change) has been made, the related information is stored (received) for future learning. See § 4, item 6: “a review shall be done in order to evaluate the correctness, effectiveness and efficiency of the decision making process. Through the machine learning module of the Inference Engine, such feedback is ‘learned’ and stored in the database.” Specifically, data characterizing an engineering change (e.g., as defined by the parameters “Reason”, “where”, “priority”, “complexity”, “architecture”, and “safety impact” as shown on page 1618) is save as training data to improve the inference engine. The inference engine is used to predict “impact parameters,” as described in § 4, item 4. The aforementioned training data belongs to a certain “company” (see e.g., § 2.1, paragraph 2), because it belongs to the entity performing the method described in Niknam. Therefore, the aforementioned training data would be “private” from other nodes external to the company, to the extent required by the claim. The training data also includes information regarding previous decisions, because they characterize engineering changes that have been accepted (as shown in FIG. 4, parts noted above).] manufactured through the supply chain network; [Table 1 (page 1612), disclosing “supply chains,” and “supplier relationship” and “contractual matters” within supply chains. See also § 2.2, paragraph 2, and § 2.2.2, disclosing the supply chain context. It is understood that the products referred to in Niknam are manufactured in a supply chain network.]
training, using the training data, a predictive model for the node that is configured to (analyze) requests to change a part used in manufacturing the product; [As described above, the training data is used to train the inference engine. Note that the inference engine is part of the “strategy layer” of FIG. 3, as described in § 4, paragraph 2, last sentence (“The strategy layer…by using expert knowledge rules and machine learning algorithms predict the impacts”). Once the model is trained, it can be used to analyze engineering change (EC) proposals. See page 1617, top paragraph.]
receiving, by the node, a request to change a given part; [page 1617, top paragraph: “An EC proposal can be given to the DSS.”]
applying the predictive model for the node to the request to change the given part; [FIG. 8: the new EC request is fed through the knowledge base (shaded rectangle), which utilizes the inference engine to perform impact prediction. Also described in process step items 2-4 (for example, item 4 teaches: “According to the inter-relationship between the impacts and attributes of past ECs and the similarities between the proposed EC and the past ECs, together with the help of the expert knowledge stored as rules in KB and reasonable module, the impacts of the proposed EC are predicted.”)]
based on applying the predictive model for the node to the request to change the given part, determining (a result) [determining an impact prediction as disclosed in Niknam].
Niknam does not explicitly teach: 
“other nodes in the supply chain network” from which the private information is private, and “where each node in the supply chain network represents a respective supplier that supplies a respective part used in producing a product and locations of the nodes in the supply chain network reflect which parts supplied by the suppliers are used by the suppliers to supply other parts”;
the request being received “from a requesting node in the supply chain network”;
the given part being “supplied by a requesting supplier represented by the requesting node and used in a part supplied by a given supplier represented by the node”; 
the predictive model being “configured to render decisions that approve or deny” the requests to change a part used in manufacturing the product, and that the result determined by applying the predictive model to the request is “a decision approving or denying the request”; and 
“transmitting the decision to the requesting node.” 
Scott, in an analogous art, teaches items (1), (2) and (3) listed above. Scott generally teaches the sharing of information relating to design changes among supply members ([0086]) and a documentation submittal process that “cascades up the supply chain from lower tiers to the original equipment manufacturer (OEM)” ([0094]). Since Scott relates to supply chain product and process development collaboration (see title), Scott is analogous art for at least the reason of being in the same field of endeavor as the claimed invention.
In particular, Scott teaches “other nodes in the supply chain network” (from which the private information is private) [[0003]: “Many products are a complex combination of raw materials and/or components manufactured from a variety of sources. Supply chains (e.g., materials suppliers, component suppliers, assembly suppliers, integrators, and system suppliers).” See also [0018] quoted below. With respect to the limitation of “that is private from…” Niknam already teaches that the training data belongs to the company performing the method described therein. Since Scott further teaches that the nodes in a supply chain are separate entities that possess their own information that is not known to other supply chain members unless shared (see, e.g., Scott, [0019], which discusses information communication protocol, and [0078], which discusses information sharing) the limitation of “private from other nodes in the supply chain” is met from the combined teachings of the references], “where each node in the supply chain network represents a respective supplier that supplies a respective part used in producing a product and locations of the nodes in the supply chain network reflect which parts supplied by the suppliers are used by the suppliers to supply other parts” [[0018]: “the original equipment manufacturer (OEM) is akin to the manufacturer of end product, such as an automobile. The Tier 1 party is the manufacturer of a major system, and the Tier 2 party contributes a component or material to the major system of the Tier 1 party.” With respect to the limitation of “location,” the tier to which the manufacturer belong is considered to be a “location” to the extent required by the claim. See also [0080]: “FIG. 2 illustrates that many companies in the supply chain serve as both a customer and a supplier.” See also [0004], which teaches example parts: “…major components (e.g., drive train, chassis, body, interior, etc.) produced by manufacturers with a high degree of expertise in integration. …sub-systems, assemblies and components (e.g., gears, pistons, engine blocks, seats, etc.) produced by various manufacturers with expertise in transforming materials into parts. The materials (e.g., steel, magnesium, cloth, wire, glass, paint, etc.) are produced by manufacturers with expertise in the chemistry, metallurgy, and other material sciences…” The Examiner notes that the term “supply chain network” does not require an electronic communication system, but can cover a collection of supply chain entities with supplier-customer relationships.]. 
Scott further teaches receiving the request “from a requesting node in the supply chain network” [[0094]: “The production part approval process (“PPAP”) is the final phase of APQP. PPAP requires that specific documentation be submitted by a supplier to its customer…this submittal process cascades up the supply chain from lower tiers to the original equipment manufacturer (OEM).” It is noted that a production part approval process (“PPAP”), as disclosed in Scott, covers engineering changes. See Scott, [0086]: “Any design change by any participant could have an effect on another design activity, so the need for timely communication is paramount,” and also mentions “changes to the part, part revision, or engineering change” ([0267]).], and the given part being “supplied by a requesting supplier represented by the requesting node and used in a part supplied by a given supplier represented by the node” [In general, see [0018] and [0004], quoted above, which teaches suppliers in a supply chain. In particular, see [[0095]: “In the example of seating manufacturer 182, each of its trading partners 184, 185, and 186 is required in the PPAP phase to deliver documentation specified by seating manufacturer 182 to seating manufacturer 182.” [0083]: “Seating manufacturer 182 is an assembler, and thus it, in turn, sends RFQs for seat covers to seat cover supplier 184, for frames to frame supplier 185, and for position adjustment motors to motor supplier 186.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Niknam and Scott by modifying the teachings of Niknam such that its method is performed in the supply chain environment of Scott, such that: the private information is “private from other nodes in the supply chain network”; “each node in the supply chain network represents a respective supplier that supplies a respective part used in producing a product and locations of the nodes in the supply chain network reflect which parts supplied by the suppliers are used by the suppliers to supply other parts”; the request is received “from a requesting node in the supply chain network”; and the given part is “supplied by a requesting supplier represented by the requesting node and used in a part supplied by a given supplier represented by the node.” The motivation for doing so would have been to apply the method of Niknam to a supply chain environment, as taught by Scoot, that produces products that are “a complex combination of raw materials and/or components manufactured from a varietys of sources” (Scott, [0003]) such as automobiles (Scott, [0004]).  
Nawal, in an analogous art, teaches the limitations of the predictive model being “configured to render decisions that approve or deny” the requests to change a part used in manufacturing the product, and that the result determined by applying the predictive model to the request is “a decision approving or denying the request.” Nawal generally relates to methods and systems for supply chain decision making ([0001]) and is therefore analogous art for at least the reason of being in the same field of endeavor as the claimed invention. 
In particular, Nawal teaches: a predictive model [Title: “Strategic decision support model.” Note that the “model” corresponds to the processes disclosed in the reference, as described in, e.g., [0035], describing “one or more algorithms associated with processing the project variables.”] that is configured to “render decisions that approve or deny” requests to change a part used in manufacturing the product [[0033]: “process 400 may include determining a set of deployment strategies (block 430)... Deployment strategies may refer to one or more parameters associated with implementing a replacement project, such as a product replacement design decision (e.g., a decision to repair the product, a decision to upgrade the product, a decision to re-design and replace the product, etc.).” Examples of decisions include “replacing all products immediately, replacing products as the products fail, replacing a particular percentage of products per year, replacing a particular percentage of products per year per region, or the like” ([0033]).]; and based on applying the predictive model to the request to change the given part, determining a decision approving or denying the request [same citations as above. That is, process 400 may determine deployment strategies, which may be a design decision.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Niknam and Scott with the teachings of Nawal by modifying the method of Niknam (as modified by Scott) such that the predictive model is “configured to render decisions that approve or deny” the requests to change a part used in manufacturing the product, and the result determined by applying the predictive model to the request is “a decision approving or denying the request,” in order to generate deployment strategies to facilitate product lifecycle management, as suggested by Nawal (see [0001] and above-quoted portions). 
Schwan, in an analogous art, teaches the limitation of “transmitting the decision to the requesting node.” Schwan generally relates to “management of changes to objects” (see title) and is therefore in the same field of endeavor as the claimed invention. Schwan teaches the general context of a request to change a given part [[0003]: “Changes to initial product designs can occur at many points during the product development process”] that is received “from a requesting node in the supply chain network” wherein the requesting node represents a “requesting supplier” [[0004]: “Requests for change can be transmitted from different entities influential in and affected by the product creation process... External entities can include existing and potential customers, dealers, distributors, suppliers, vendors…” See also [0036] (receipt of a change notification). In this context “change” refers to a product design change, as described in [0003], which describes “changes to initial product designs.”]. 
In particular, Schwan teaches “transmitting the decision to the requesting node” [[0004]: “If a change is successfully evaluated, notification of the change is sent to the various entities in the product creation process.”]. Schwan relates to analytical systems for change management in the context of multiple suppliers and customer (i.e., supply chains), and is therefore in the same field of endeavor as the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Niknam, Scott, and Nawal with the teachings of Schwan by modifying the method of Niknam (as modified by Scott and Nawal) to include the further operation of “transmitting the decision to the requesting node.” The motivation would have been to handle changes to initial product designs that originate from an external entity, such as a supplier, as suggested by Schwan ([0004], quoted above). 
  
As to claim 7, the combination of Niknam, Scott, Nawal, and Schwan teaches the method of claim 1, wherein the requesting node is a supplier in a lower tier than the node in the supply chain network. [Scott, [0018] and [0004] (quoted above), teaching suppliers in a supply chain. In particular, see [[0095]: “In the example of seating manufacturer 182, each of its trading partners 184, 185, and 186 is required in the PPAP phase to deliver documentation specified by seating manufacturer 182 to seating manufacturer 182.” [0083]: “Seating manufacturer 182 is an assembler, and thus it, in turn, sends RFQs for seat covers to seat cover supplier 184, for frames to frame supplier 185, and for position adjustment motors to motor supplier 186.”]

As to claim 8, the combination of Niknam, Scott, Nawal, and Schwan teaches the method of claim 1, wherein the private information includes data regarding manufacturing process of the product or an actual cost of the product. [Niknam, FIGS. 6 and 7, teaching the parameters of cost, lead time, functional impact, physical impact, and safety impact for characterizing engineering changes. These parameters, which constitute “data regarding the manufacturing process of the product,” are part of the data of previous engineering changes, which is data that is used for machine learning as discussed in the rejection of claim 1.] 

As to claim 10, the combination of Niknam, Scott, Nawal, and Schwan teaches the method of claim 1, wherein the predictive model utilizes a neural network, machine learning, deep learning, contextual intelligence, or data clustering. [Niknam teaches utilization of machine learning, as set forth in the rejection of claim 1, above]

As to claim 11, this claim is directed to one or more non-transitory computer-readable storage media for performing operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 11.
Additionally, Niknam teaches one or more non-transitory computer-readable storage media coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations [Niknam teaches a computer; see § 1, paragraph 2: “Artificial Intelligence (AI) in the frame of computer based information processing systems”; § 2.4: “computer memory”; § 3: “a computer-based information system.” It is understood that the computer in Niknam includes the instant limitations.] for automating change requests relating to a product manufactured through a supply chain network [Niknam teaches actions performed by a computer (e.g., computer-based evaluation of an engineering change request, as discussed below), thereby teaching the instant limitation of “for automating change requests.”]

As to claim 16, this claim recites further limitations that are the same or substantially the as those recited in 8. Therefore, the rejection made to claim 8 is applied to claim 16. 

As to claim 18, this claim is directed to one or more non-transitory computer-readable storage media for performing operations that are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 18.
Additionally, the combination of references cited for claim 1 teaches one or more processors; [Niknam teaches a computer; see § 1, paragraph 2: “Artificial Intelligence (AI) in the frame of computer based information processing systems”; § 2.4: “computer memory”; § 3: “a computer-based information system.” It is understood that the computer in Niknam includes the instant limitations.] and a computer-readable storage device coupled to the one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations [It is implicitly disclosed that the computer of Niknam includes a memory storing executable instructions for performing its disclosed operations].

2.	Claims 2-5, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niknam in view of Scott, Schwan and Nawal, and further in view of Arai et al. (US 2003/0097642 A1) (“Arai”).
As to claim 2, the combination of Niknam, Scott, Nawal, and Schwan teaches the method of claim 1, but does not explicitly teach the further limitations recited in the instant claim.
Arai, in an analogous art, teaches the further limitations recited in the instant claim. Arai generally pertains to systems and methods for facilitating design change ([0003]) in supply chain contexts ([0006]), and teaches the utilization of various sections for purposes evaluating a proposed design change. 
In particular, Arai teaches:
based on applying the predictive model to the request, determining a plurality of other nodes in the supply chain network to forward the request; [abstract: “In accordance with the specified product, the related section information database is retrieved so as to select sections and/or persons.” This step is also described in [0058]: “The assessment destination-selecting device 130 extracts one or more assessment destinations necessary for the specified product with reference to the related section information DB 135.”] and
transmitting the request to the other nodes. [Abstract: “A request for assessing the parts design change capability is electronically transmitted to the selected one or more sections and/or persons.” See also FIG. 4, step S14 (“transmission to assessment request destination”). Here, a request for assessing the parts design change capability is analogous to “the request” recited in the claim.].
Since Arai generally pertains to systems and methods for facilitating design change ([0003]) in supply chain contexts, Arai is analogous art for at least the reason of being in the same field of endeavor as the claimed invention. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Niknam, Scott, Nawal, and Schwan with the teachings of Arai pertaining to the use of sections for purposes evaluating a proposed design change, particularly by performing the operations of “based on applying the predictive model to the request, determining a plurality of other nodes in the supply chain to forward the request” and “transmitting the request to the other nodes,” in order to enable other nodes to evaluate the request, as suggested by Arai (see citations above). 

As to claim 3, the combination of Niknam, Scott, Nawal, Schwan, and Arai teaches the method of claim 2, comprising:
receiving a response from each of the other nodes, wherein each response includes an approval or denial of the request; [Arai, abstract: “Plural assessment resultants are received from the assessment requesting destinations so as to determine if a formal design change instruction can be released." Arai, [0035]: “The one or more sections may then return such inspection resultants to the design division.” This part of Arai also discloses that the decision may be a NG (“no go”) decision or an OK assessment, as further described in Arai, [0060]: “OK and NG decision resultants”; [0062] (“OK assessment”)]
applying the predictive model to the received responses; [Arai, abstract (last sentence): “so as to determine if a formal design change instruction can be released.” For example, as described in [0062]: “upon entirely receiving OK assessment results after multiple inspections performed in parallel, the reception device 160 advances to a following process of approval of design change instruction.” In other words, Arai teaches the processing of the received responses (i.e., application of a model) to determine whether to advance to an approval decision.] and
based on applying the predictive model to the received responses, determining the decision approving or denying the request. [Arai, [0062]: “…the reception device 160 advances to a following process of approval of design change instruction. After execution of such approval…”]

As to claim 4, the combination of Niknam, Scott, Nawal, Schwan, and Arai teaches the method of claim 3, wherein at least one of the other nodes corresponds to an Original Equipment Manufacturer (OEM) [Arai, [0045]: “OEM destination approval is sometimes required in accordance with the contract. In such a situation, the OEM in-house inspection section determines an OEM supply objective product and registers it into the related section information database in connection with a person in charge of performing in-house inspection of the product.” That is, the “sections/destinations” may include an OEM.] and wherein the response received from the OEM node overrides the decision determined based on applying the predictive model to the received responses. [[0045]: “…necessity of approval from an OEM customer while referring to design change contents in view of the OEM contract.” See also [0011], which discloses “necessity of approval from a product OEM,” and FIG. 12 (showing OEM approval as a required step). Since OEM approval is necessary, in the combined teachings of the references, the response received from the OEM node would override the decision.]

As to claim 5, the combination of Niknam, Scott, Nawal, Schwan, and Arai teaches the method of claim 4, wherein the supply chain network is an automotive supply chain network, wherein the OEM manufactures vehicles with the product.” [Scott, [0014]: “automotive industry” and describing manufacturers of sub-systems and materials; [0018]: “the original equipment manufacturer (OEM) is akin to the manufacturer of end product, such as an automobile. The Tier 1 party is the manufacturer of a major system, and the Tier 2 party contributes a component or material to the major system of the Tier 1 party.” Furthermore, Scott generally teaches the sharing of information relating to design changes among supply members ([0086]) and a submittal process that “cascades up the supply chain from lower tiers to the original equipment manufacturer (OEM)” ([0094]).].

As to claims 12-14, these claims recite further limitations that are the same or substantially the same as those recited in claims 2-4. Therefore, the rejections made to claims 2-4 are applied to claims 12-14, respectively. 

As to claim 19, this claims recites further limitations that are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claim 19. 

3.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niknam in view of Scott, Schwan, Nawal, and Arai, and further in view of Ouimet (US 2009/0099879 A1).
As to claim 6, the combination of Niknam, Scott, Nawal, Schwan, and Arai teaches the method of claim 2, comprising:
additional information, wherein the additional information is determined based on applying the predictive model to the request. [Nawal, [0033]: “a deployment timeframe, a deployment geographic scope, or the like.” Such additional information are determined as part of the one or more parameters determined by applying the predictive model to the request.]
The combination of references does not teach “transmitting” the additional information “with the request to the other nodes.”
Ouimet, in an analogous art, teaches “transmitting” additional information “with the request to the other nodes.” [[0011]: “transferring the product plan with shared data and forecast through a first hub associated with the first member and through the communication platform to a second hub associated with a second member of the supply chain.” Accordingly, other members in the supply chain may “evaluate the product plan” (abstract). See also [0035]: “The originating member can share…data necessary to evaluate the subject product plan without exposing data that is not relevant to the plan.” Note that the product plan in Ouimet is analogous to the “request,” and the “shared data” is analogous to additional information.]
Ouimet relates to “system and method of facilitating interaction between members of supply chain” (see title), and is therefore in the same field of endeavor as the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Niknam, Scott, Nawal, Schwan, and Arai with the teachings of Ouimet by “transmitting” the additional information “with the request to the other nodes,” in order for other members in the supply chain to evaluate the request, as suggested by Ouimet (see sections cited above).

As to claim 15, this claim recites further limitations that are the same or substantially the as those recited in claim 6. Therefore, the rejection made to claim 6 is applied to claim 15.

4.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niknam in view of Scott, Schwan, and Nawal, and further in view of Hodges (US 2016/0267570 A1).
As to claim 9, the combination of Niknam, Scott, Nawal, and Schwan teaches the method of claim 1, but not explicit teach that training data includes “public information shared among the nodes within the supply chain network.”
Hodges, in an analogous art, teaches the above limitation. Hodges relates to supply chain management (see [0026]: “The invention generally relates to systems and methods for providing traceability and supply chain management of a product, good, resource, or the like.”), and is in the same field of endeavor as the claimed invention. 
In particular, Hodges teaches “public information shared among the nodes within the supply chain network.” [Hodges generally teaches “a platform or interface with which one or more users, specifically members of a supply chain, may interact so as to either manage supply chain activities” ([0028]). The platform may include an “integrated supply chain management system 12 is configured to communicate and share data with one or more users 16(1)-16(n) over a network 18” ([0029]). See also [0034]: “The data is generally related to supply chain activities/processes of the product, including production and handling of the product, exchanges or transactions involving the product, and transportation and movement of the product through the supply chain. Accordingly, users may have access to product data.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Niknam, Scott, Nawal, and Schwan with the teachings of Hodges by modifying the training data to include public information shared among the nodes within the supply chain, in order to utilize information that is related to related to supply chain activities/processes of products, as suggested by Hodges (sections cited above). 

As to claim 17, this claim recites further limitations that are the same or substantially the as those recited in 9. Therefore, the rejection made to claim 9 is applied to claim 17. 

5.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Niknam in view of Scott, Nawal, and Schwan, and further in view of Lin et al., "Integrating multi-agent negotiation to resolve constraints in fulfilling supply chain orders," Electronic Commerce Research and Applications 5 (2006) 313–322 (“Lin”) and Hodges.
	As to claim 21, the combination of Niknam in view of Scott, Schwan and Nawal teaches the method of claim 1, and further teaches a model with the characteristics of being “trained, with respective private data that is private from the other nodes in the supply chain network and information regarding previous decisions related to the product change requests for the product manufactured through the supply chain, to render decisions that approve or deny requests to change a respective part used in manufacturing the product” [The limitations are substantially the same as those of the “predictive model” recited in claim 1. Therefore, the combination of references teaches a model having these characteristics.]
	However, the combination of Niknam in view of Scott, Schwan and Nawal does not explicitly teach:
	(1)	The aforementioned model being included in each other node in the supply chain network, as required by the limitation of “wherein each other node in the supply chain network includes a respective predictive model…”; and
	(2)	The model included in each of the other nodes being trained “with the [same] information regarding the previous decisions.” 
	Lin, in an analogous art, suggests “wherein each other node in the supply chain network includes a respective predictive model.” Lin relates to multi-agent systems for supply chains (see title, abstract, and FIG. 5) using artificial intelligence (particularly, a rule-based system, as shown in FIG. 2). Therefore, Lin is in the same field of endeavor as the claimed invention.
	In particular, Lin teaches “wherein each other node in the supply chain network includes a respective predictive model…” [Lin teaches a multi-agent system as shown in FIG. 2, wherein “an agent [is] representing a company” (§ 4.1, paragraph 6). The model is described in § 3.3, paragraph 2: “Fig. 2 is the multi-agent system architecture for supply chain coordination. Each agent has two databases and one rule base…” Note that the companies described in Lin are part of a supply chain, as shown in FIG. 5, which includes an OEM manufacturer, and manufacturers located in other tiers. See also § 3.1: “The negotiation can be bilateral and multi-lateral according to the number of parties participating in the negotiation. Distributive negotiation is a decision making process of resolving a conflict involving two or more parties over a single mutually exclusive goal.”] 
The Examiner notes that the models shown in FIG. 2 of Lin are similar to one another as they include the same general components. Therefore, Lin teaches that similar models having similar capabilities and functionalities may be used in different members of the supply chain. Moreover, “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP § 2144.04(IV)(B)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Niknam in view of Scott, Nawal, and Schwan with the teachings of Lin by including the predictive model in each other node in the supply chain, so as to meet the limitation of “wherein each other node in the supply chain network includes a respective predictive model trained, with respective private data that is private from the other nodes in the supply chain network and information regarding previous decisions related to the product change requests for the product manufactured through the supply chain, to render decisions that approve or deny requests to change a respective part used in manufacturing the product.” The motivation for doing so would have been to implement a multi-agent system to facilitate negotiation, so that supply chain partners can cooperate in
a more open and dynamic environment, as suggested by Lin (§ 1, paragraph 2: “…because a physical multi-agent system operates on the Internet, supply chain partners can cooperate in a more open and dynamic environment”). 
Hodges, which is analogous art as noted in the rejection of claim 9, above, teaches or suggests the remaining limitations that data with which the model included in each of the other nodes being is “the information regarding the previous decisions.” [Hodges generally teaches “a platform or interface with which one or more users, specifically members of a supply chain, may interact so as to either manage supply chain activities” ([0028]). The platform may include an “integrated supply chain management system 12 is configured to communicate and share data with one or more users 16(1)-16(n) over a network 18” ([0029]). See also [0034]: “The data is generally related to supply chain activities/processes of the product, including production and handling of the product, exchanges or transactions involving the product, and transportation and movement of the product through the supply chain. Accordingly, users may have access to product data.” The Examiner notes that the limitation “information regarding the previous decisions” does not require the information to have a specific content other beyond being pertinent in some way to the previous decisions.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Niknam, Scott, Schwan, Nawal, and Hodges with the teachings of Hodges by modifying the information regarding the previous decisions to be information shared among the nodes within the supply chain, so as to satisfy the limitation of each respective model being “trained…with the information regarding the previous decisions.” The motivation would have been to utilize information that is related to related to supply chain activities/processes of products, as suggested by Hodges (sections cited above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (NPL), which pertains to methods related to supply chain, teaches that “almost every enterprise…has its own decision support system.”
Davies (US-20120017082-A1), which pertains to methods related to supply chain, teaches that “conventionally, each member of a supply chain would own and/or control its own supply chain data” ([0041]). 
“Production Part Approval Process (PPAP)” (website NPL) teaches that “PPAP defines the approval process for new or revised parts, or parts produced from new or significantly revised production methods.”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124       
 /MIRANDA M HUANG/ Supervisory Patent Examiner, Art Unit 2124